 


110 HRES 180 EH: Honoring the life and achievements of Leo T. McCarthy and expressing profound sorrow on his death.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 180 
In the House of Representatives, U. S., 
 
March 6, 2007 
 
RESOLUTION 
Honoring the life and achievements of Leo T. McCarthy and expressing profound sorrow on his death. 
 
 
Whereas Leo McCarthy was born in Auckland, New Zealand, on August 15, 1930;  
Whereas Leo McCarthy immigrated to the United States with his parents at the age of three and settled in San Francisco, California;  
Whereas Leo McCarthy earned his undergraduate degree from the University of San Francisco and his law degree from San Francisco Law School;  
Whereas Leo McCarthy served the United States in an intelligence unit of the Strategic Air Command of the United States Air Force from 1951 to 1952 during the Korean War;  
Whereas Leo McCarthy was elected to the San Francisco Board of Supervisors in 1963 and again in 1967;  
Whereas Leo McCarthy was elected to the California Assembly in 1968 and served until 1982;  
Whereas Leo McCarthy led the California Assembly with honor and distinction as its Speaker from 1974 until 1980;  
Whereas Leo McCarthy instituted reforms in the California Assembly to provide more accountability and greater public access;  
Whereas Leo McCarthy was a champion of coastal protection and secured passage of the California Coastal Act;  
Whereas Leo McCarthy worked to secure permanent financing for the Bay Area Rapid Transit (BART) system;  
Whereas Leo McCarthy was elected Lieutenant Governor of the State of California three times, serving from 1982 through 1994;  
Whereas Leo McCarthy established the Feminization of Poverty Task Force, comprised of women leaders from business executives to former welfare recipients to develop ways to overcome economic barriers that confront women;  
Whereas Leo McCarthy helped implement the Greater Avenues for Independence (GAIN) program to help welfare recipients move into the workforce;  
Whereas Leo McCarthy collaborated with business leaders and advocates to publish Child Care: The Bottom Line to educate businesses about the economic and productivity benefits of employer-provided child care;  
Whereas Leo McCarthy sponsored the Nursing Home Patients’ Protection Act, which made landmark improvements in the treatment of patients in nursing homes;  
Whereas Leo McCarthy drafted and sponsored a resolution declaring breast cancer an epidemic in California and called for Federal action;  
Whereas Leo McCarthy sponsored the Mammography Quality Assurance Act to create new standards governing mammography facilities and technology;  
Whereas Leo McCarthy worked to promote minority and women-owned businesses, publishing and distributing 100,000 copies of the award-winning guide, Starting and Succeeding in Business: A Special Publication for Small, Minority, and Women-Owned Businesses;  
Whereas Leo McCarthy established the Task Force on the Seriously Mentally Ill to develop an alternative service delivery system to assist Californians suffering from severe mental illnesses;  
Whereas Leo McCarthy sponsored the Chemical Safety Act to facilitate toxic waste prevention and cleanup;  
Whereas Leo McCarthy established the Lieutenant Governor’s Commission on the Prevention of Hate Violence to investigate the causes of hate crimes and identify innovative ways of promoting tolerance;  
Whereas Leo McCarthy, serving as acting Governor, led the State of California through the initial turmoil of the 1989 Loma Prieta earthquake;  
Whereas Leo McCarthy served on the University of California Board of Regents and the California State University Board of Trustees;  
Whereas Leo McCarthy was twice a candidate for the United States Senate;  
Whereas Leo McCarthy was appointed to the National Gambling Impact Study Commission;  
Whereas Leo McCarthy was a beloved mentor to generations of public servants;  
Whereas Leo McCarthy founded the Leo T. McCarthy Center for Public Service and the Common Good at the University of San Francisco;  
Whereas Leo McCarthy was, for 51 years, the beloved husband of Jacqueline Burke McCarthy;  
Whereas Leo McCarthy was the father of two daughters and two sons, and grandfather of 11;  
Whereas Leo McCarthy earned the highest respect of the people of California for his record of accomplishment on their behalf; and  
Whereas the House of Representatives has learned of the death of Leo McCarthy on February 5, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its profound sorrow and deep condolences to the McCarthy family on the occasion of the death of Leo McCarthy on February 5, 2007; and  
(2)directs the Clerk of the House of Representatives to transmit a copy of this resolution to the family of Leo McCarthy.  
 
Lorraine C. Miller,Clerk. 
